141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Oscar C. JEFFERSON, Appellant,v.Kenneth S. APFEL, Commissioner of Social Security,* Appellee.
No. 97-1992.
United States Court of Appeals, Eighth Circuit.
Submitted March 26, 1998.Filed March 30, 1998.

Appeal from the United States v. District Court for the District of Minnesota.
Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Oscar C. Jefferson, a minor, appeals the district court's1 decision granting summary judgment to the Commissioner and affirming the Commissioner's decision to deny Oscar child's Supplemental Security Income.  After carefully reviewing the record and the parties' submissions, we conclude that substantial evidence on the record as a whole supports the Commissioner's decision.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



*
 Kenneth S. Apfel has been appointed to serve as Commissioner of Social Security, and is substituted as appellee pursuant to Federal Rules of Appellate Procedure 43(c)


1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota, adopting the report and recommendations of the Honorable Franklin L. Noel, United States Magistrate Judge for the District of Minnesota